Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20        PageID.2649   Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                     CASE NO. 15-CR-20351

                    Plaintiff,                 HON. SEAN F. COX
 v.

 D-2 WASEEM ALAM,

                    Defendant.
                                   /

       UNITED STATES’ RESPONSE TO DEFENDANT’S RENEWED
             MOTION FOR COMPASSIONATE RELEASE

        In accordance with the Court’s order dated May 27, 2020, the United States

 submits this memorandum in response to Defendant Waseem Alam’s (“Alam” or

 “Defendant”) renewed motion for compassionate release. Because Alam has

 appealed the Court’s previous order denying compassionate release, entered in

 April 2020, and because that appeal remains pending, the Court lacks jurisdiction

 over any request for compassionate release here. Furthermore, even assuming that

 Alam’s renewed request overcame the procedural hurdles currently at issue on

 appeal, Alam has not established extraordinary and compelling circumstances

 necessary to warrant compassionate release. As explained below, Alam is not

 entitled to the relief he seeks, and his motion should be denied.
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20        PageID.2650      Page 2 of 13




       I.     INTRODUCTION

       Defendant Waseem Alam (“Alam”), Register Number 51097-039, an inmate

 in the custody of the Federal Bureau of Prisons (“BOP”), filed the instant motion

 asking the Court to grant his compassionate release preceding the expiration of his

 period of confinement. On May 22, 2017, Alam began serving a 101-month term

 of imprisonment as a result of his pleading guilty to one count of conspiracy to

 commit health care fraud and wire fraud, in violation of 18 U.S.C. §§ 1343 and

 1349. On November 17, 2017, Alam submitted a motion to vacate his sentence

 due to the ineffective assistance of his counsel pursuant to 28 U.S.C. § 2255. Dkt.

 256. Alam is currently designated to the Federal Correctional Institution in Milan,

 Michigan while he awaits an evidentiary hearing on this pending motion. His

 projected release date is July 23, 2024.

       On April 4, 2020, Defendant filed with this Court his first motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c). The Court denied this

 petition on April 8, 2020, finding that Defendant’s failure to exhaust his

 administrative remedies deprived this Court of jurisdiction to consider the merits of

 Defendant’s request or grant him relief. See Dkt. 334. The Court denied Alam’s

 motion without prejudice and noted that, “[u]nder 18 U.S.C. § 3582(c)(1)(A),

 Alam may file a new motion for compassionate release (1) if the BOP denies his

 currently pending request for compassionate release and he exhausts all of his

                                            2
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20         PageID.2651     Page 3 of 13




 administrative rights to appeal that decision, or (2) 30 days after his warden

 received his March 25, 2020 compassionate release request.” Dkt. 334 at 6. On

 April 9, 2020, Alam filed with the Sixth Circuit an emergency appeal of this

 Court’s denial of his motion. The Sixth Circuit issued a decision today, June 2,

 2020, in which it affirmed this Court’s decision, but it has not yet issued its

 mandate.

       On April 15, 2020, Defendant submitted a second request to the BOP asking,

 again, that he be considered for compassionate release in light of the risks posed by

 the COVID-19 pandemic. Dkt. 339, Exh. B. BOP denied Alam’s request for

 compassionate release in a letter dated April 30, 2020 and signed by the Warden on

 May 1, 2020. Dkt. 339, Exh. D. In its response, BOP indicated that Alam’s

 “concern about being potentially exposed to, or possibly contracting COVID-19

 does not currently warrant an early release.” Id. BOP also stated that, “[i]n the

 event that you are not satisfied with this response and wish to appeal, you may

 contact your Unit Team to initiate an appeal in accordance with the Administrative

 Remedy Program Please note, this appeal process begins with a BP-9 (Warden

 level).” Id.

       II.      ARGUMENT

       A. The Court Lacks Jurisdiction to Review Defendant’s Motion While a

             Motion Seeking Similar Relief is Pending Appeal

                                            3
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20          PageID.2652    Page 4 of 13




       Alam has a pending appeal challenging the Court’s previous denial of

 compassionate release, and this pending appeal deprives the Court of jurisdiction

 to act here. Specifically, the filing “confers jurisdiction on the court of appeals and

 divests the district court of its control over those aspects of the case involved in the

 appeal.” Id. (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

 (1982) (per curiam)); see also United States v. Holloway, 740 F.2d 1373, 1382 (6th

 Cir. 1984). Although the Sixth Circuit issued a decision today affirming this

 Court’s ruling, jurisdiction will remain with the Sixth Circuit until it issues a

 mandate. Sixth Circuit Internal Operating Procedure 41 provides that the mandate

 “is the document by which this court relinquishes jurisdiction and authorizes the

 originating district court…to enforce the judgment of this court.” Rodriguez v.

 Passinault, 637 F.3d 675, 679 (6th Cir. 2011)

       Filing a notice of appeal with the district court divests the district court of

 jurisdiction to act in a case, except on remedial matters unrelated to the merits of

 the appeal. Fort Gratiot Sanitary Landfill, Inc. v. Mich. Dep't of Natural Res., 71

 F.3d 1197, 1203 (6th Cir. 1995). Thus, “expansion of a district court's judgment

 [is] not permitted while an appeal is pending.” NLRB v. Cincinnati Bronze, Inc.,

 829 F.2d 585, 588 (6th Cir. 1987). This general rule applies unless that appeal is

 untimely; it is an appeal from a non-appealable non-final order; or it raises only

 issues that were previously ruled upon in that case by the appellate court. United

                                            4
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20           PageID.2653     Page 5 of 13




 States v. Williams, 2006 WL 3203748, at *6 (6th Cir. 2006); see also Taylor v.

 KeyCorp, 680 F.3d 609, 616 (6th Cir. 2012) (“The filing of a notice of appeal is an

 event of jurisdictional significance—it confers jurisdiction on the court of appeals

 and divests the district court of its control over those aspects of the case involved

 in the appeal.”) (quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

 (1982)). After the filing of a notice of appeal, the district court retains jurisdiction

 only to enforce the judgment or to “proceed with matters that are in aid of the

 appeal.” Taylor, 680 F.3d at 616 n.8 (citations omitted).

       Alam’s appeal seeks the same ultimate relief as his renewed motion for

 compassionate release: a reduction in his sentence. As other courts have explained

 in this same context, a pending appeal that involves a defendant’s sentence

 deprives a district court of jurisdiction to rule on the defendant’s motion for

 compassionate release. United States v. Martin, No. 18-CR-834-7, 2020 WL

 1819961, at *1–*2 (S.D.N.Y. Apr. 10, 2020). The orderly disposition of cases

 therefore requires waiting for a ruling from the Sixth Circuit before this Court

 proceeds to rule on any motion seeking to modify the defendant’s sentence. The

 Court should not take any action that could “alter the status of the case as it rests

 before the Court of Appeals.” Dayton Indep. School Dist. v. U.S. Mineral Prods.

 Co., 906 F.2d 1059, 1063 (5th Cir. 1990), quoted in United States v. Gallion, 534




                                             5
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20          PageID.2654    Page 6 of 13




 F. App'x 303, 310 (6th Cir. 2013). See also United States v. Walls, --- F.Supp.3d --

 -, 2020 WL 1934963 at *2 (E.D. Mich. April 22, 2020)

       B. Defendant Has Failed to Establish Extraordinary and Compelling

           Circumstances Necessary to Warrant Compassionate Release

       In his renewed motion for compassionate release, Alam contends that, even

 if the Court lacked jurisdiction to review the instant motion given the pendency of

 his appeal, “this Court can still issue an indicative ruling that it would grant

 Defendant’s motion or that it raises a substantial issue under Fed. R. Crim. P.

 37(a)(3).” Dkt. 339 at 4. In light of the fact that the Sixth Circuit has already

 issued its decision and will be issuing its mandate in the next 21 days, an indicative

 ruling at this time would not be appropriate. Rather, the Court should wait until it

 regains jurisdiction.

       When the Court again has jurisdiction to consider this motion, it should find

 that Alam has not established extraordinary and compelling reasons to warrant his

 compassionate release. The criteria for compassionate release are narrow. A court

 may only grant compassionate release based on an individual inmate’s

 “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).

 Compassionate release must be consistent with the Sentencing Commission’s

 policy statement. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13(1) & cmt. n.1. And

 the court must consider the factors set forth in 18 U.S.C. § 3553(a) and determine
                                            6
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20         PageID.2655       Page 7 of 13




 that the inmate “is not a danger to the safety of any other person or to the

 community.” USSG § 1B1.13(2).

       Compliance with those policy statements is mandatory. Section

 3582(c)(1)(A) has long required that compassionate release be “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

 § 3582(c)(1)(A); United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3

 (10th Cir. Mar. 26, 2020). That statutory language is identical to the standard for

 sentence reductions under 18 U.S.C. § 3582(c)(2) based on retroactive guideline

 amendments. So just like under § 3582(c)(2), the Sentencing Commission’s policy

 statements place “hard limit[s] on a court’s ability to reduce the sentence” under

 § 3582(c)(1)(A). United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). And

 the Supreme Court has upheld those limits under § 3582(c)(2), stressing that

 “Congress charged the Commission with determining in what circumstances and

 by what amount the sentences of prisoners affected by Guidelines amendments

 may be reduced.” Dillon v. United States, 560 U.S. 817, 830 (2010). So even

 when an inmate asks a district court to disregard those limits, the Commission’s

 restraints “on a district court’s sentence-reduction authority [are] absolute.”

 Jackson, 751 F.3d at 711; accord United States v. Horn, 612 F.3d 524, 527–28 (6th

 Cir. 2010).




                                            7
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20        PageID.2656     Page 8 of 13




       For compassionate release, the Sentencing Commission has fulfilled

 Congress’s directive in its policy statement in USSG § 1B1.13. That policy

 statement limits “extraordinary and compelling reasons” to four categories: (1) the

 inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

 circumstances; and (4) other reasons “[a]s determined by the Director of the

 Bureau of Prisons.” USSG § 1B1.13 cmt. n.1.

       The first of these reasons appears to apply to Alam. As stated in his

 renewed motion, Alam suffers from numerous medical conditions, including

 poorly controlled diabetes and coronary artery disease. Dkt 339 at 5. The Centers

 for Disease Control and Prevention has acknowledged that individuals with these

 underlying health conditions “might be at higher risk for severe illness from

 COVID-19.” See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html (last accessed June 1, 2020). Alam has not

 presented medical records to substantiate the assertions that he suffers from these

 medical conditions; however, assuming that he was able to produce such records,

 they would qualify as an extraordinary and compelling reason under 18 U.S.C. §

 3582(c)(1)(A)(i).

       Even if the combination of Alam’s medical conditions and the COVID-19

 pandemic satisfies the initial criteria for eligibility in USSG § 1B1.13 cmt. n.1,

 Alam remains ineligible for compassionate release because he is a danger to the

                                           8
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20       PageID.2657     Page 9 of 13




 community. Section 1B1.13(2) only permits release if a “defendant is not a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C.

 § 3142(g).” It thus prohibits the release of violent offenders, including most drug

 dealers. See United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010). It

 also bars the release of many other defendants. An evaluation of dangerousness

 under § 3142(g) requires a comprehensive view of community safety—“a broader

 construction than the mere danger of physical violence.” United States v. Cook,

 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam). So even many “non-violent”

 offenders—such as those who have been involved in serial or significant fraud

 schemes—may not be released under § 3582(c)(1)(A). USSG § 1B1.13(2); see

 Stone, 608 F.3d at 948 n.7; United States v. Reynolds, 956 F.2d 192, 192 (9th Cir.

 1992) (“[D]anger may, at least in some cases, encompass pecuniary or economic

 harm.”); United States v. Israel, No. 17-20366, 2017 WL 3084374, at *5 (E.D.

 Mich. July 20, 2017) (recognizing that “economic harm may qualify as a danger”

 foreclosing release).

       Alam’s conduct resulted in a loss of approximately $7,974,909.59 to the

 Medicare program, based upon fraudulent claims that Alam caused to be submitted

 to Medicare. Moreover, throughout the course of this scheme, Alam structured

 cash deposits in amounts less than $10,000 to avoid his bank’s reporting

 requirements. Adhering to § 1B1.13(2) is especially important given the current

                                          9
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20         PageID.2658     Page 10 of 13




  strain on society’s first responders and the rise in certain types of crime during the

  COVID-19 pandemic. Among these crimes, COVID-19-based fraud schemes have

  proliferated in the wake of the pandemic. See

  https://www.detroitnews.com/story/news/local/detroit-city/2020/04/28/covid-19-

  doctor-charged-multimillion-dollar-health-care-fraud-case/3038526001/ (last

  accessed June 2, 2020). There are real risks to public safety right now, and those

  risks will only increase if our community is faced with a sudden influx of

  convicted defendants.

        Finally, even when an inmate is statutorily eligible for a sentence

  modification based on an “extraordinary and compelling reason,” courts must

  consider the factors set forth in 18 U.S.C. § 3553(a) and determine that the inmate

  “is not a danger to the safety of any other person or to the community.” USSG §

  1B1.13(2). The Court must therefore consider Alam’s renewed motion both in

  light of Alam’s susceptibility to COVID-19, which goes to the “extraordinary and

  compelling reasons” prong of the analysis, and consider just punishment and

  deterrence, as those are two of the Section 3553(a) factors. See 18 U.S.C. §

  3582(c)(1)(A) (requiring the Court to consider the Section 3553(a) factors); see

  also 18 U.S.C. § 3553(a)(2)(A) & (B) (“to provide just punishment for the offense”

  and “to afford adequate deterrence to criminal conduct”).




                                            10
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20        PageID.2659     Page 11 of 13




        Alam abused his license to practice medicine in order to effectuate a massive

  fraud on the Medicare program in the Eastern District of Michigan. Medicare, as a

  trust-based system, defers to the judgment of physicians like Alam. In return,

  Alam betrayed that trust and made a conscious decision to abuse it for his own

  benefit. As the Court knows, this District has been plagued by health care fraud,

  and the Court emphasized the importance of deterring future criminals from

  perpetrating similar schemes when it imposed a 101-month sentence for Alam.

  Dkt. 295 at 22-23. Given the scope and severity of Alam’s criminal activity, the

  need for just punishment, and the need to deter future criminal activity, the

  importance of upholding Alam’s sentence under Section 3553(a) outweighs the

  risks posed currently posed by COVID-19. As such, Alam has failed to establish

  extraordinary and compelling circumstances to warrant his compassionate release.

        III.   CONCLUSION

        For the foregoing reasons, the United States respectfully requests that this

  Court deny the Defendant’s renewed motion for compassionate release.



                                                Respectfully submitted,


                                                MATTHEW SCHNEIDER
                                                United States Attorney



                                           11
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20   PageID.2660   Page 12 of 13




                                            s/Claire Sobczak
                                            CLAIRE SOBCZAK
                                            U.S. Department of Justice
                                            Criminal Division, Fraud Section
                                            1400 New York Ave., N.W.
                                            Washington, D.C. 20005
                                            Phone: (202) 591-5418
                                            Email: claire.sobczak@usdoj.gov
  Date: June 2, 2020




                                       12
Case 2:15-cr-20351-SFC-MKM ECF No. 341 filed 06/02/20       PageID.2661   Page 13 of 13




                           CERTIFICATE OF SERVICE

        I hereby certify that on June 2, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using the ECF system, which will send

  notification of such filing to counsel for Defendant.

                                                s/Claire Sobczak
                                                CLAIRE SOBCZAK
                                                U.S. Department of Justice
                                                Criminal Division, Fraud Section
                                                1400 New York Ave., N.W.
                                                Washington, D.C. 20005
                                                Phone: (202) 591-5418
                                                Email: claire.sobczak@usdoj.gov
  Date: June 2, 2020




                                           13
